DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Claims Status
            Claims 2-30 are currently pending in the application.
            Claim 1 has been cancelled.
            Claim 30 is new claim.

Double Patenting 

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-30 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1,3-4,6-11,13-16 and 19-20 of U.S. Patent No.10, 341,745 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because, if allowed would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See also MPEP § 804.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6,8-12,15-20,22-26 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0209482 A1 to Meek et al.
As to claim 2, Meek discloses a method comprising: sending a request for an audio content item associated with a video content item being output via a first device (see fig.14-15, el.502;page.8, ¶0064,¶0005), receiving based on the request, a fragment of the audio content item corresponding to a location in the video content item indicated by a fragment identifier associated with the video content item being output via the first device (see fig.14-15, el.504;page.8, ¶0064,¶0005); and causing output of the fragment of the audio content item(see fig.14-15, el.510;page.8, ¶0064,¶0005).
As to claim 3, Meek further discloses wherein the fragment identifier of the video content item is based on a fragment of the video content item currently being output via the first device (see fig.14-15, el.502,504; page.8, ¶0064, ¶0005).
As to claim 4, Meek further discloses a wherein the fragment of the audio content item synchronized with a fragment of the video content item currently being output via the first device (see fig.14-15, el.514,516; page.8, ¶0064, ¶0005).
As to claim 5, Meek further discloses receiving an indication of the fragment identifier from the first device (see fig.4, el.108,116; page.3, ¶0033-¶0034). 
As to claim 6, Meek further discloses wherein the request for the audio content item comprises an indication of the fragment identifier (see fig.4; page.3, ¶0033-¶0034).
As to claim 8, Meek further discloses wherein the request for the audio content item comprises an indication of a type of the audio content item (see page.1, ¶0003, ¶0024). 
As to claim 9, Meek discloses a method comprising: receiving a request for an audio content item associated with a video content item being output via a first device(see fig.14-15, el.504;page.8, ¶0064,¶0005); causing, based on the request, output of a fragment of the audio content item corresponding to a location in the video content item indicated by a fragment identifier of the video content item being output via the first device(see fig.14-15, el.510;page.8, ¶0064,¶0005).
As to claim 10, Meek further discloses sending the fragment of the audio content item (see fig.14-15, el.508; page.8, ¶0064, ¶0005). 
As to claim 11, Meek further discloses wherein the fragment identifier of the video content item is based on a fragment currently output via the first device (see fig.14-15, el.502,504; page.8, ¶0064, ¶0005).
As to claim 12, Meek further discloses wherein sending the fragment of the audio content item is synchronized with the video content item being output via the first device identifier associated with the video content item to the second device comprises sending a device identifier of the first device to the second device (see fig.14-15, el.514,516; page.8, ¶0064, ¶0005).
As to claim 15, Meek further discloses wherein the request for the audio content item comprises an indication of the fragment identifier (see fig.4; page.3, ¶0033-¶0034). 
As to claim 16,  Meek discloses an apparatus comprising: one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to (see fig.1 and 14; page.2, ¶0023, ¶0063): send a request for an audio content item associated with a video content item being output via a first device(see fig.14-15, el.502;page.8, ¶0064,¶0005); receive on the request, a fragment of the audio content item corresponding to a location in the video content item indicated by a fragment identifier the video content item being sent to output via the first device(see fig.14-15, el.504;page.8, ¶0064,¶0005); and cause output of the fragment of the audio content item(see fig.14-15, el.510;page.8, ¶0064,¶0005).
As to claim 17, Meek further discloses wherein the fragment identifier of the video content item is based on a fragment currently output via the first device (see fig.14-15, el.502,504; page.8, ¶0064, ¶0005). 
As to claim 18, Meek further discloses wherein the fragment of the audio content item that is synchronized with the video content item being output via the first device (see fig.14-15, el.514,516; page.8, ¶0064, ¶0005).
As to claim 19, Meek further discloses wherein the processor executable instructions further cause the apparatus to: receive an indication of the fragment identifier from the first device (see fig.4, el.108,116; page.3, ¶0033-¶0034).
As to claim 20, Meek further discloses wherein the request for the audio content item comprises an indication of the fragment identifier (see fig.4; page.3, ¶0033-¶0034). 
As to claim 22, Meek further discloses wherein the request for the audio content item comprises an indication of a type of the audio content item(see page.1, ¶0003, ¶0024). 
As to claim 23, Meek discloses an apparatus comprising: one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to(see fig.1 and 14; page.2, ¶0023, ¶0063): receive a request for an audio content item associated with a video content item being output via a first device(see fig.14-15, el.502, 504;page.8, ¶0064,¶0005); and cause, based on the request, output of a fragment of the audio content item corresponding to a location in the video content item indicated by a fragment identifier the video content item being output via the first device(see fig.14-15, el.504,510;page.8, ¶0064,¶0005).
As to claim 24, Meek further discloses wherein the processor executable instructions further cause the apparatus to: send the fragment of the audio content item (see fig.14-15, el.508; page.8, ¶0064, ¶0005).
As to claim 25, Meek further discloses wherein the fragment identifier of the video content item is based on a fragment currently output via the first device (see fig.14-15, el.502,504; page.8, ¶0064, ¶0005).
As to claim 26, Meek further discloses wherein the fragment of the audio content item is synchronized with the video content item being output via the first device (see fig.14-15, el.514,516; page.8, ¶0064, ¶0005).
As to claim 29, Meek further discloses wherein the request for the audio content item comprises an indication of the fragment identifier (see fig.4; page.3, ¶0033-¶0034). 
As to claim 30, Meek further discloses receiving, based on the request for the audio content item, the fragment identifier of the video content item being output via the first device; and determining, based on the fragment identifier of the video content item being output via the first device, the location in the video content item (see fig.14-15, el.502,504; page.8, ¶0064, ¶0005). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7,13-14, 21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0209482 A1 to Meek et al in view of US 2008/0077965 A1 to Kamimaki et al.
As to claims 7 and 21, Meek does not explicitly discloses receiving an indication of the fragment identifier from a second device. 
Kamimaki discloses receiving an indication of the fragment identifier from a second device (see fig.4-5; page.8, ¶0063-¶0065). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meek with the teaching as taught by Kamimaki in order provide a groups of people viewing the same media content with different language on the individual basis.
As to claims 13 and 27, The method of claim 9, further comprising: receiving an indication of the fragment identifier from a second device, wherein the sending the fragment of the audio content item is to the second device (see fig.4-5; page.8, ¶0063-¶0065).
As to claims 14 and 28, The method of claim 9, further comprising: receiving an indication of the fragment identifier from a second device, wherein the sending the fragment of the audio content item is to a third device (see fig.4-5; page.8, ¶0063-¶0065).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0155318 A1 to Boden et al.
US 2007/0124777 A1 to Bennett et al.
US 2012/0324505 A1 to Casagrande et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424